Citation Nr: 1824799	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to July 1971.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was remanded in July 2016, and there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of symptoms to include anxiety, depression, irritability, anger, panic attacks, and sleep disturbances to include nightmares, and results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; however, there is no total social and occupational impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for the Veteran's PTSD for the entirety of the appeal, but no higher, has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file. 

In accordance with the July 2016 Board remand, in December 2016 correspondence VA requested that the Veteran submit or authorize for release any additional treatment records concerning his PTSD from Anderson Psychiatric Clinic.  No response was received from the Veteran, in the form of either the actual records or authorizations for the release of records.  38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without identification or release of the records, VA could make no attempts to obtain any outstanding private treatment records.  Therefore, the Board finds that VA has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination, which is adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50-percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70-percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100-percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id. 

The Veteran has been assigned a 50-percent rating for his PTSD since June 30, 2010.  He contends that he is entitled to a higher initial evaluation.

A May 2010 psychiatric examination from Anderson Psychiatric Clinic detailed the Veterans stressors and symptoms, to include difficulty sleeping, with nightmares at least twice a week, hypervigilance, irritability, exaggerated startle response, and feeling detached from others, depression, anxiety, rapid speech.  The Veteran's testing showed he replied simply and concretely, and had difficulty concentrating.  The examiner diagnosed the Veteran as having PTSD with a GAF score of 45.  

In a June 2010 statement the Veteran described his difficulty with sleep plagued by nightmares, and his physiological response to anxiety.  

The Veteran was afforded a VA contract examination for his PTSD in September 2010.  The Veteran reported experiencing nightmares, flashbacks, trance-like states, numbness and diaphoresis.  He avoided Vietnam Veterans' reunions, loud noises, firearms, war-related films, and documentaries.  He reported experiencing heightened physiological arousal, and anxiety that lead to diarrhea and "anxiety attacks."  He experienced intense fear, and walked the perimeter of his house.  The Veteran reported experiencing increased reclusiveness, diminished socialization and increased withdrawal.  The Veteran indicated that his symptoms occurred daily, were of mild to moderate severity, and lasted moments to a few minutes.  The Veteran received psychiatric care weekly.  

The Veteran reported that he was retired, and did not attribute his retirement to the effects of PTSD.  The Veteran was married to his wife of 34 years at that time, although he reported that there was marital discord, and she was very tolerant of him.  He indicated that he was not close with his two brothers, although he was close to his sister.  His symptoms included hypervigilance, heightened startle response, anxiety, increased agitation and aggression, increased withdrawal, and diminished socialization.  Socially, in addition to the marital discord, he had few friends, and reported increased withdrawal.  

The examiner indicated that the Veteran's thought process or communication was not impaired.  He did not experience delusions, hallucinations, suicidal or homicidal thoughts.  He did not exhibit inappropriate behavior.  He was able to maintain minimal personal hygiene.  The Veteran was oriented to person, place and time.  His memory was not impaired, and he did not exhibit obsessive or ritualistic behaviors that interfered with routine activities.  The Veteran's speech patterns were not irrelevant, illogical, or obscure.  The Veteran experienced daily panic attacks, of moderate severity, lasting minutes, but not affecting his independent functioning.  The Veteran experienced bouts of diarrhea secondary to heightened anxiety, and left several times during the examination to use the restroom.  Psychomotor agitation was noted.  In addition, the Veteran experienced daily mild depressed mood, but not interfering with his employment and social functioning, and moderate, daily anxiety.  The Veteran did not have impaired impulse control.  The Veteran experienced moderate to severe sleep impairment.  The examiner assigned a global assessment of functioning score of 45.  The examiner indicated that the Veteran would experience occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  For example, the Veteran experienced nightmares, anxiety resulting in IBS symptoms, avoidant behaviors, decreased socialization, hypervigilance, heightened physiological arousal, diaphoresis, and flashbacks.  His symptoms required continuous medication, and were severe enough to interfere with occupational and social functioning.  

In adjudicating the claims, the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

The evidence demonstrates that the Veteran has impairment with deficiencies in most areas, such as work, family relations, thinking, or mood.  Specifically, the Veteran reported that he had difficulty with social relationships and the VA examiner indicated that the Veteran would experience decreased efficiency occupationally; he experienced marital discord with his wife, and isolated socially (increased withdrawal); he was described as having difficulty concentrating, and he reported trance-like states, and numbness; and his mood was variously anxious or depressed, with panic attacks.  The Veteran experienced psychomotor agitation and aggression, and sleep difficulties to include nightmares.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70-percent rating.  Though he does not meet all the criteria for a 70-percent rating, his symptomatology reflects many of the criteria. 38 C.F.R. § 4.7.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70-percent initial rating for his PTSD. 

The Board has considered whether to issue staged ratings, but finds them not appropriate.

Overall, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70-percent rating for PTSD is warranted.  The evidence, however, does not support a rating of 100 percent at this time, as no examiner has indicated, and the evidence does not support, that the symptomatology was of such frequency, duration or severity that it caused total occupational and social impairment.  Socially, he remains married, and continues relationships with close family and a few friends.  Occupationally, the Veteran is retired; however the examiner opined that he would experience decreased occupational efficiency.  Considering the totality of the evidence, lay and medical, the preponderance of the evidence is against finding that there is total occupational and social impairment. 

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entirety of the appeal; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


